—In an action for a declaratory judgment and injunctive relief, the defendants appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered September 20,1995, which denied their motion, in effect, to reargue their prior motion pursuant to CPLR 3211 to dismiss the amended complaint.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument.
The Supreme Court properly characterized the defendants’ motion to dismiss the amended complaint as a motion to reargue their prior motion for the same relief. Accordingly, this appeal is actually an appeal from an order denying reargument and must be dismissed (see, Matter of Groht v Sobol, 198 AD2d 679; Brosnan v Behette, 186 AD2d 165, Fisher v Carter Indus., 127 AD2d 817). Miller, J. P., Ritter, Goldstein and Florio, JJ., concur.